Title: Introductory Note: Report on Manufactures
From: 
To: 



[Philadelphia, December 5, 1791]

Like Hamilton’s other major state papers, the “Report on Manufactures” is distinguished not so much by originality of thought as by the cogency and persuasiveness of its arguments, its far-reaching implications, and its ennobling vision of the destiny of the United States. Indeed, it contains few, if any, specific proposals that even the most enthusiastic supporters of Hamilton could maintain were original. In this sense, the Report is as much a product of its times as the creation of its author, for many of the ideas which it contains had been debated for decades on both sides of the Atlantic. During the second half of the eighteenth century western Europe and America provided in varying degrees an economic climate which was conducive to discussions of questions concerning national economic growth and the role of manufacturing in the economy.
For many years preceding the preparation of Hamilton’s Report, leading French and English politicians and students of national economic policy had devoted considerable attention to such matters as the relative economic advantages of agriculture and manufacturing, machinery and manual industry, bounties and restrictions on imports, and colonial and domestic trade. In England before the outbreak of the American Revolution statesmen and writers who were concerned with imperial problems had considered the American potential for economic growth and the possibility of America’s achieving self-sufficiency in manufacturing. There is ample evidence, moreover, that for several years before he joined the new government Hamilton had studied the writings of such leading political and economic theorists as Jacques Necker, David Hume, Malachy Postlethwayt, Adam Smith, and Sir James Steuart. Despite the fact that these men ranged over a number of diverse topics, each was concerned in different ways with some of the subjects contained in the “Report on Manufactures.”
Hamilton could draw on American as well as European experiences and ideas in the preparation of his Report. Although he refers only incidentally in the Report to attempts to promote industry during the American Revolution, some of the arguments for domestic manufacturing advanced during the war are similar to those later used by Hamilton. After the Revolution, Americans of necessity increasingly turned their attention to questions concerning the need for manufacturing, economic independence, tariff policy, and the role of invention and technology in the economy. The interest in these and related matters during the seventeen-eighties is indicated in part by the increasing number of pamphlets and articles in periodicals that discussed such subjects, by the founding of associations and societies for the encouragement of American manufactures, and by petitions to Congress and debates in that body on the desirability of Federal support of manufacturing. Hamilton, however, was not satisfied with the existing body of available material on manufacturing, for while preparing this Report he solicited information from various Americans on both manufacturing and agriculture. In addition, through his connection with the Society for Establishing Useful Manufactures he had acquired firsthand knowledge of the problems involved in the formation of a large-scale manufacturing company. Finally, and perhaps most important, the subject of this Report was not new to Hamilton in 1791, for his earlier writings reveal a continuing interest in the part that manufacturing should play in the nation’s economy.
The encouragement of manufactures, as the “next great work to be accomplished,” was an integral part of Hamiltonian finance. In the Report Hamilton defends the financial policies already in effect that had been subjected to strong criticism. The Bank of the United States and the funding system had been the targets of mounting opposition in the wake of increased speculation in public funds and bank scrip, and the market break of August, 1791, had given additional support to those who contended that all “paper” produced “bubbles.” In the “Report on Manufactures” Hamilton reiterates his view of the public debt as an acquisition of artificial capital available for the promotion of manufactures, and, as in his “Report on Public Credit,” he attempts to dissociate his views from the opinions of those who regarded every increase in the public debt as an unmitigated public blessing.
The “Report on Manufactures” cannot be divorced from Hamilton’s view of public credit and banking, but an equally close relation exists between this Report and his attitude toward foreign policy. It is possible that Hamilton’s views might have aroused less opposition in Congress if he had suggested that the encouragement of American manufactures could be used as a lever to bring a change in European trade policy—especially that of Great Britain. In a conversation with George Beckwith, unofficial British representative in the United States, he had said that American manufacturing efforts would be proportioned to British conduct. But although there is evidence that Hamilton attempted to gain support both from free traders and from those who desired greater accommodation for France, he did not attempt to appeal to anti-British groups in the United States by emphasizing that the growth of manufactures might serve as a device for twisting the lion’s tail.
In an evident attempt to avoid unnecessary opposition from those more favorably disposed to the French Revolution and free trade, he deleted outspoken criticism of the French assignat policy and equally outspoken praise for mercantilism. In a marginal query in his fourth draft he asked whether even the support for self-sufficiency in necessaries might not contradict what had previously been stated in favor of free trade. Necker’s “either-or” contrast between agrarian law and commercial restrictions was omitted, as was the view of Hume and Steuart that subsistence farmers were of no use to a state either for revenue or for defense.
On points of policy, however, Hamilton gave no ground. For example, the Report does not share the ambiguity of many contemporary American essays concerning the improvement of either agriculture or manufactures. Hamilton left no doubt of his support for commercial farming and factory production. He gave little space to household industry or manufactures associated with agriculture, and in the discussion of bounties he distinguished clearly between factory production and handicrafts related to self-sufficiency. He emphasized the increased profits to the landholder from intensive farming, but omitted the corollary which Steuart drew that, while manufactures aid commercial agriculture, they hurt subsistence farming.
By 1791 European trade policies had helped to create an attitude among Americans which Hamilton had every reason to believe would prove favorable to the encouragement of manufactures in the United States. A commercial treaty with Britain after the Revolution had failed to materialize, and Orders in Council closing the West Indies trade had been a source of irritation for the better part of a decade. A greater cause for surprise and irritation came from French commercial policies, some of which Hamilton noted in his second and third drafts of this Report. Some Frenchmen in the period between 1783 and 1791 had emphasized the possibilities of Franco-American trade, but the policies of the French government caused almost as much ill feeling in 1791 as the highhanded attitudes of the British government and press. Even Jefferson, inveterate foe of American manufactures and stanch friend of France, commented in June, 1791:
“Very considerable discouragements are recently established by France Spain & England with respect to our commerce: the first as to whale oil, tobacco, & ships, the second as to corn, & the third as to corn & ships. Should these regulations not be permanent, still they add to the proofs that too little reliance is to be had on a steady & certain course of commerce with the countries of Europe to permit us to depend more on that than we cannot avoid. Out best interest would be to employ our principal labour in agriculture, because to the profits of labour, which is dear this adds the profits of our lands which are cheap. But the risk of hanging our prosperity on the fluctuating counsels & caprices of others renders it wise in us to turn seriously to manufactures; and if Europe will not let us carry our provisions to their manufactures we must endeavor to bring their manufacturers to our provisions.”
In his final version of the “Report on Manufactures” Hamilton deleted specific references to the regulations of England and France respecting American commerce, but the risk of foreign commercial restrictions was a stronger argument for the encouragement of manufactures in the minds of many Americans than Hamilton’s critique of laissez-faire theory.
Pamphlets as well as government regulations reflected British and French concern over the effect of political independence on the course of American trade with Europe. At the close of the American Revolution Lord Sheffield wrote a pamphlet which contained the economic policies he thought Great Britain should pursue toward the United States and which clearly indicated his contempt for the economic power of the new nation. Lord Sheffield’s pamphlet elicited extensive criticism in American periodicals; especially exasperating to his American contemporaries were his views that a commercial treaty was not necessary, since American products could be obtained from other countries, and that the superiority of British manufactures would ensure their predominance in the American market. Although official British policy coincided with the views of Lord Sheffield, his ideas were criticized in England as well as in the United States. The final volume of the three-volume book of travels of Jean Pierre Brissot de Warville, written in collaboration with Etienne Clavière, made clear to Americans the possibilities of French trade and cautioned them against the waste and social evils which would surely attend the development of manufacturing. Clavière wrote:
“Europe has the spirit of manufactures; independent America ought to have that of cultivating lands.… I do, and ought to insist upon these observations, because the reading of American papers proves to me, that notwithstanding general insights, enough is not yet known in the United States, neither of the principles which must form connexions with Europe, nor of the terrible inconveniencies attached to manufactures.… The same arguments which prove the necessity of making stockings, family linen, &c. at home, are applied without distinction to cloths, silks, and the most complicated and pernicious manufactures.”
Other views from Europe were more favorable to American economic prospects. Théophile Cazenove, who was serving as an agent in America for a group of Dutch bankers, wrote to Hamilton that in his opinion manufactures would have a favorable effect on the American balance of trade, the value of the debt, and the ease with which loans could be obtained abroad. Necker discussed American economic prospects and predicted the downfall of the French monopoly of her own colonial trade as well as the probable elimination of the favorable balance of trade enjoyed by France:
“The commerce carried on with its manufactures, and with its American commodities, make three-fourths of the exports of the kingdom [of France]. The knowledge of this fact cannot but occasion some uneasiness, for both these branches of commerce are liable to revolutions.… works of industry and ingenuity are not like the privileged gifts of soil and climate, men in every part of the globe are capable of ingenious labour;… in a word, that species of industry which springs up and strengthens itself in the bosom of civil liberty, and of a fruitful territory, will in time make a considerable progress in the extensive republic just formed upon the continent of America; and this new power will one day, participate in some measure, in supplying the West India islands, and the Spanish West India settlements. Let it not be objected, that they will find it more to their advantage to till their lands; the more they are cultivated the greater will be the quantity of subsistence, and this abundance will, sooner or later, invite arts and industry, whenever the government takes care to second the efforts of private interest.”
The “Report on Manufactures” contains considerable evidence of Hamilton’s reliance on those European writers from whom he had drawn material in some of his earlier papers and reports. Several scholars have noted the close similarity between sections of the Report and parts of Adam Smith’s The Wealth of Nations, and the footnotes to the Report in this edition of Hamilton’s papers make it clear that there can be little doubt concerning the source to which the Secretary of the Treasury turned for the free-trade views which he refuted in the Report. More in sympathy with the general tenor of the Report were the conclusions of Necker and Steuart, for both shared Hamilton’s views concerning the relation between manufactures and the power and prestige of a state. Although Malachy Postlethwayt’s Universal Dictionary, which Hamilton had repeatedly used in his earlier writing, was perhaps of less assistance in this Report, Postlethwayt’s views on manufactures and modern society nevertheless correspond in many respects to those of Hamilton. Among other European writers who may have influenced Hamilton’s thinking some mention should be made of Vattel, who conceded that moderate commercial restrictions did not constitute violations of natural law; Montesquieu, who maintained that freedom of commerce did not preclude commercial restrictions; and Hume, who along with several other eighteenth-century writers argued that the growth of manufacturing was desirable in that it would increase the market for agricultural products.
Of the many sources used by Hamilton, The Wealth of Nations in many respects provides the most interesting case study. According to one biographer, Hamilton had prepared a critique of The Wealth of Nations during his service in the Continental Congress. No trace of this document, however, has been found, and the student must turn to the “Report on Manufactures” to discover those points on which Hamilton and Smith either agreed or disagreed. Hamilton’s respect for some of Smith’s views is revealed by his reliance on The Wealth of Nations for his discussion of the division of labor and for the direct quotation taken from the same book to describe the advantages of transportation facilities. He also paraphrased Smith’s statement and criticism of the Physiocratic classification of manufactures as unproductive labor. On the other hand, he could not accept Smith’s notion of the superior productivity of agriculture, and he criticized Smith’s view that private interest was led by an invisible hand to support the type of activity most beneficial to society. Hamilton may also have entertained much the same doubts concerning the labor theory of value as those expressed by Thomas Pownall. In his third draft of this Report Hamilton speaks of the “practical estimate of value” in determining the relative productivity of agriculture and manufactures.
A study of the “Report on Manufactures” clearly reveals the influence of Jacques Necker on Hamilton’s thinking. A statement which Hamilton inserted (and then deleted) in his third draft of this Report indicates that he, like Necker, was opposed to the assignat policy. There is also a similarity between some of the arguments used in the Report and those in Necker’s discussion of the grain trade and in his eulogy of Colbert. Hamilton’s views correspond to those of the French Minister in his discussion of the penalties which would be incurred by one nation attempting to institute free trade in a world of mercantilist economic policies. Finally, both men agreed that a diversified, self-sufficient economy would gain a more favorable balance of trade than one which depended upon agricultural exports alone. Although scholars have emphasized the similarity of expression between statements in the Report and The Wealth of Nations, it is difficult to overlook the fact that the general conclusions of the Report are closer to those of Necker than to those of Smith.
But if Hamilton shared Necker’s opposition to unqualified statements of free-trade views, his respect for the “liberal doctrine” was similar to that of William Pitt and his associates. One commentator has suggested:
“Pitt was not merely being polite when he acknowledged Adam Smith as his master.… Perhaps owing partly to his example, the influence [of The Wealth of Nations] had its fashion in Government circles.… There is no need to underestimate the general stimulus thus provided. It could also be usefully invoked when required for persuasion or support.… The word ‘liberal’ was liberally used, when it was convenient.… There was nothing insincere in the use of the word to denote an acknowledgment of industrial facts by men who rightly regarded themselves as being abreast of the times. To Governments as to men of business, freedom of trade meant freedom to trade. But perhaps it did not mean much more than that.”
In America as well as in Europe manufacturing and its relation to the government were subjects that were frequently discussed from a variety of viewpoints in official and unofficial circles for several years before Hamilton’s Report was presented to Congress in 1791. During the Revolution difficulties encountered in obtaining supplies had called the attention of the Continental Congress to the desirability of domestic manufactures, and as early as 1775 Benjamin Rush gave a speech on the possibilities open to American manufactures. Members of the First Congress of the new government considered the advisability of protecting domestic manufactures in the course of their debates over the revenue and tonnage acts, and the question of extensive government intervention in the economy was raised in debates over the act establishing the Bank of the United States.
One of the most frequently cited sources for the “Report on Manufactures” consists of the information that Hamilton received from various individuals in reply to his requests for facts concerning the current state of American agriculture and manufacturing. Although Hamilton made use of some of the material which was sent to him from various correspondents, the information which he appeared most anxious to obtain was not readily available. The reports of his correspondents on prices and profits of farms, wages and profits in Britain, European regulations, and even the costs and profits of American factories fell far short of his requests. Manufacturers were either unable or reluctant to disclose their full financial operations, and the records kept by farmers were so inadequate that it was impossible to make a valid comparison between the profits of agriculture and those of manufacturing. But the information that Hamilton did receive at least gave an indication of the extent of manufactures, the problems in establishing them, and the attitude toward government encouragement of manufacturing.
Tench Coxe was perhaps the best-known American advocate of manufactures in the years immediately preceding 1791, a fact that may in part account for his appointment by Hamilton as Assistant to the Secretary of the Treasury. Coxe’s influence on the “Report on Manufactures” has been suggested by both contemporary observers and recent scholars, and there is little question that he was of great assistance to Hamilton in obtaining and compiling information concerning manufactures received from various individuals. Although Hamilton devoted little space in the Report to household manufactures or to “manufactures associated with agricultural pursuits,” Coxe placed greater emphasis on both types of manufacturing. In an enlarged version of his A Brief Examination of Lord Sheffield’s Observations on the Commerce of the United States, Coxe appended a “Supplementary Note” concerning household manufactures compiled from the results of inquiries made in preparation for the “Report on Manufactures.”
In recent years scholars have speculated on the importance of Coxe’s part in the preparation of this Report, but the fact that Coxe’s papers were not available to them precluded any definitive statement concerning his role. Through the courtesy of Mr. Daniel M. Coxe a draft of the Report in Coxe’s handwriting has been made available to the editors of The Papers of Alexander Hamilton and is printed in this volume as “Tench Coxe’s Draft of the Report on the Subject of Manufactures.” That Coxe’s contribution was not limited to his own draft is suggested by a note which Coxe wrote to the clerk who copied part of Hamilton’s first draft, for the material to which the note refers does not appear in the Coxe draft. In addition, there is always the possibility that further material relevant to the “Report on Manufactures” may come to light when scholars have unlimited access to the Coxe Papers.
Hamilton’s first draft of this Report is considerably longer than Coxe’s, but it is equally significant that Hamilton incorporated a major part of Coxe’s draft in his own first draft. A study of Coxe’s draft helps not only to clarify Coxe’s contribution to this Report but also to illustrate some of the differences between Hamilton’s views on manufacturing and those of Coxe. In his first draft Hamilton deleted Coxe’s proposals for a land premium, for the introduction of new and useful machinery, and for the abolition of tonnage duty on coasting vessels. Hamilton’s additions indicate a greater interest in questions of economic theory, a lively awareness of the position of the United States among the competing trading nations of Europe, and a more outspoken advocacy of late eighteenth-century European mercantilist views. Coxe’s contribution to the “Report on Manufactures” should not, however, be underestimated. In addition, any student seeking to compare the views of Coxe and Hamilton should keep in mind that Coxe’s draft was prepared over a short period of time, while Hamilton’s final version was the product of almost a year’s intermittent work. At the same time Hamilton’s final version of this Report differs markedly in both emphasis and substance from Coxe’s draft and from Coxe’s other writings on manufactures.
William Barton and Mathew Carey, like Coxe, were known to favor the encouragement of manufactures. Barton’s “Remarks on the state of American manufactures and commerce” was printed in The American Museum, and a copy is in the Hamilton Papers at the Library of Congress. Carey had expressed his opinions through the selection and publication of material in The American Museum and by occasional annotation of material in that magazine.
Although George Washington’s influence on this Report cannot be precisely ascertained, there can be no doubt concerning his interest in manufacturing. In 1789 he indicated his willingness to support the establishment of a woolen factory in Virginia, and in the same year in a letter to Jefferson he mentioned the “Measures taken by the different States for carrying the new government into execution” and continued: “Exclusive of these things, the greatest and most important objects of internal concern, which at present occupy the attention of the public mind, are manufactures and inland navigation. Many successful efforts in fabrics of different kinds are every day made.… A desire of encouraging whatever is useful and œconomical seems now generally to prevail. Several capitol artists, in different branches, have lately arrived in this Country.” What may have been a draft of Washington’s first inaugural address provides evidence of the first President’s belief that manufacturing was essential to the nation’s well-being. It may also be significant that in October, 1791, he wrote to Hamilton suggesting bounties on hemp and cotton. Finally, it should be remembered that the occasion for the House order requesting this Report was an address from the President opening the second session of the First Congress. In a section devoted to provision for the common defense, Washington said: “A free people ought not only to be armed but disciplined; to which end a uniform and well digested plan is requisite: And their safety and interest require, that they should promote such manufactories, as tend to render them independent on others for essential, particularly for military supplies.”
Parallels between Hamilton’s statements in the Report and those made by other Americans and Europeans should not obscure the fact that Hamilton himself had displayed a sustained interest in manufacturing for several years. To a certain degree he was one of his own best sources. In A Full Vindication he had emphasized the high prices which would be paid to farmers who supplied the raw materials used in the manufacture of clothing. This argument was repeated in his pamphlet The Farmer Refuted, where he maintained that an agricultural country was of necessity politically dependent on manufacturing nations, that a variety of products would stimulate a mutually beneficial commerce, and that internal commerce promoted national stability. In a letter to Robert Morris in 1781 he had emphasized the importance of a habit of industry, and four months later he had stated that the first essential power which should be given to Congress should be “The Power of Regulating Trade, comprehending a right of granting bounties and premiums by way of encouragement, of imposing duties of every kind, as well for revenue as regulation, of appointing all officers of the customs, and of laying embargoes, in extraordinary emergencies.”
The intellectual origins of the “Report on Manufactures” have attracted the attention of countless scholars. Ugo Rabbeno, Edward G. Bourne, and Louis M. Hacker have written on the relation between ideas in The Wealth of Nations and those in the Report. Arthur H. Cole has indicated specific instances in which points made in the Report are similar to those raised by Hamilton’s correspondents. Joseph Dorfman and Joseph Stancliffe Davis, among others, have discussed some of the ideas in the Report which were shared by Hamilton’s contemporaries and which had their origins in European experience and theory. These examples by no means exhaust the list of those who have studied the genesis of the “Report on Manufactures,” and it seems likely that the subject will continue to fascinate historians and economists.
In annotating the “Report on Manufactures,” the editors of The Papers of Alexander Hamilton can make no claim to being either exhaustive or definitive. On the other hand, some precedents for material in the Report from sources with which Hamilton is known to have been familiar are indicated in the footnotes to his final version, and wherever possible other substantive footnotes have been provided for this version. In addition, in Coxe’s draft and Hamilton’s four drafts there are some substantive footnotes for material which Hamilton did not include in his final version. Statute references are given in all drafts and in Hamilton’s final version of the Report. Notes 46, 59, 107, and 123 explain the editorial devices used to indicate the different handwritings that appear in Coxe’s draft and in Hamilton’s first and fourth draft and in his final version. No attempt has been made, however, to identify the individuals who made marginal comments or interlineations in Hamilton’s drafts of the Report, for the number of people Hamilton may have consulted and the brevity of the material that was added in any one instance have convinced the editors that they lacked both the temerity and the ability to identify the handwriting of each of these anonymous contributors.
